            Case 2:20-cv-00127-WB Document 69 Filed 08/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PRIYA E. MAMMEN, M.D., M.P.H.,                                CIVIL ACTION
               Plaintiff,

                v.

 THOMAS JEFFERSON UNIVERSITY,                                  NO. 20-0127
 JEFFERSON UNIVERSITY
 PHYSICIANS, THOMAS JEFFERSON
 UNIVERSITY HOSPITAL AND SIDNEY
 KIMMEL MEDICAL COLLEGE,
                Defendants.


                                            ORDER

       AND NOW, this 26th day of August, 2021, upon consideration of Plaintiff’s Motion to

Compel Discovery from Defendants and Motion for Sanctions Against Defendants (ECF No. 65)

and Defendants’ response thereto (ECF No. 67), IT IS ORDERED that Plaintiff’s Motion is

GRANTED. IT IS FURTHER ORDERED that:

       1.      Defendants shall produce all documents that are responsive to Plaintiff’s

Document Request Nos. 17 and 18 no later than September 3, 2021;

       2.      Plaintiff shall file with the Court a fee application for her costs and attorneys’ fees

for this Motion within fourteen (14) days of this Order; and

       3.      Plaintiff may request further relief from the Court upon receipt and review of the

documents referred to in No. 1 above.

                                                      BY THE COURT:

                                                      /S/ WENDY BEETLESTONE, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
